Mikoll, J.,
dissents and votes to reverse in the following memorandum; Main, J., not taking part. Mikoll, J. (dissenting). I respectfully dissent. A crucial issue in this trial was the point of impact between defendant’s vehicle and plaintiff, a pedestrian. There was contradictory evidence on both sides as to where the accident occurred. Plaintiff alleges that he was struck by defendant while in the crosswalk. Defendant, on the other hand, claims impact occurred a few feet north of the crosswalk. Witnesses supported both versions. The court, over the twice registered objection of plaintiff’s counsel, permitted Police Officer Puffer to testify as to where the point of impact was. Officer Puffer did not witness the accident. To allow him to testify as to point of impact invaded the province of the jury and was extremely prejudicial to plaintiff’s case (Stafford v Mussers Potato Chips, 39 AD2d 831). The question arises as to how Officer Puffer could locate the point of impact when plaintiff’s body had been thrown some distance and he was not present to see where in the course of its movement defendant’s car had struck the plaintiff. He should have been allowed merely to testify to any physical evidence found at the scene. Lee v De Carr (36 AD2d 554) is inapposite. At issue in that case was the admission of a diagram prepared by a State Trooper, which merely reflected what he saw in terms of skid marks and the resulting positions of vehicles at the accident scene before they had been moved. The diagram contained information actually observed by the witness. This is at great variance from the case at hand. The judgment should be reversed and a new trial ordered.